Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/086703 application originally filed September 20, 2018.
Amended claims 1-4, 6-9, 13 and 15-23, filed February 09, 2022, are pending and have been fully considered.  Claims 5 and 10-12 have been canceled.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 13, 15 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trop et al. (US 4,325,979) hereinafter “Trop”.
Regarding Claims 1, 2, 4, 7-9, 13, 15 and 19-21
	Trop discloses in the abstract, a powdered composition, suitable for mixing with a quid to obtain a cream topping, comprising, by weight proportions, about 30 to about 45 parts of a vegetable lipid whipping agent, about 5 to 15 parts whole milk powder, about 3 to 5 parts sodium caseinate and about 30 to 60 parts sugar, wherein the lipid whipping agent comprises about 15 to 35% of sugar (sucrose) or corn syrup solids, about 6 to 11% sodium caseinate and about 50 to 70% of a lipid component, which lipid component comprises about 75 to 85% partially hydrogenated vegetable oil, about 10 to 12% lactylated fatty acid esters of a polyalcohol and about 8 to 10% of fatty acid mono or diglycerides. 
	Trop discloses in column 1 lines 1-7, powdered compositions suitable for mixing with a liquid such as cold milk or cold water to obtain a cream topping. 
	Trop discloses in column 1 lines 41-43, when the powder mixture is mixed and whipped with cold water or cold milk, in the ratio of about 1 to 2, solid to liquid, respectively, the volume increase is 2 or more. The topping remains stable, when protected from bacterial degeneration, for about a week.
	Trop discloses in column 2 lines 63-67 and column 3 lines 1-5, partially hydrogenated vegetable oil is from an oil selected from the group of palm kernel oil, coconut oil or cottonseed oil.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 3
	It is to be noted, Trop has met the limitation of the composition does not comprise cocoa powder of claim 3 of the present invention, due to Trop does not teach the cocoa powder.
Regarding Claims 6 and 22-23
Trop does not disclose the filling composition having a flow out and therefore Trop has met the limitation of the present invention of having 25 percent or less of flow out (25 percent or less encompasses zero). 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trop et al. (US 4,325,979) hereinafter “Trop” and further in view of Fileti et al. (US 5,612,078) hereinafter “Fileti”.
Regarding Claims 16-18
	Trop discloses the presently claimed invention of non-powder filling of independent claim 1 but fails to further teach the addition of an emulsifier in an effective amount of 0.1 to 10 weight percent.
	However, it is known in the art to add an effective amount of an emulsifier to a filler composition in order to prevent separation of the polyol from the composition, as taught by Fileti.
	Fileti discloses in column 1 lines 5-10, to filler creams for reduced fat baked products, methods for making filler creams with decreased amounts of fat, and to reduced fat products containing the filler cream products.  Fileti discloses in column 56-67, the filler cream compositions of the present composition also include an emulsifier for preventing separation of the polyol from the oleaginous composition. The emulsifier also improves mouthfeel and air holding capacity of the filler cream. Prevention of separation and the avoidance of lump formation is achieved without adversely affecting taste, machinability, aeration, appearance, or texture of the filler cream.  Fileti discloses in column 7 lines 40-46, preferred emulsifiers are monoglycerides from unsaturated fatty acids. Monoglycerides which are derived from canola or low erucic rape seed oil, cottonseed oil, sunflower oil, soybean oil, or mixtures thereof are preferred. Most preferred as emulsifiers in the present invention arc monoglycerides derived from Sunflower oil. Exemplary of other emulsifiers which may be used in the present invention are monoglycerides of vegetable oil.  Fileti discloses in column 7 lines 65-66, the emulsifier content of the filler creams of the present invention is generally less than about 3% by weight.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the emulsifiers of Fileti to the filler composition of Trop.  The motivation is to add an effective amount of an emulsifier to a filler composition in order to prevent separation of the polyol from the composition, as taught by Fileti.

Response to Arguments
Applicant's arguments filed February 09, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Applicant submits that the limitation of "the composition comprises greater than 1 and less than 3 wt% moisture" (moisture limitation) in claim 1 is not addressed in the Office Action, nor is the moisture limitation disclosed or taught by Trop. Even if, arguendo, one takes into account the moisture present when the powder mixture of Trop is mixed with cold water or cold milk, the moisture content of the resulting composition would not meet the range in the claims. The ratio of the powder mixture to the cold water or cold milk as proposed by Trop is "about 1 to 2, solid (i.e., powder mixture) to liquid (i.e., cold water or cold milk), respectively," (See, for example, column 1, lines 42 - 44 of Trop.) This ratio would result in a moisture content in the mixed composition well above the range of 1-3 wt% as recited in the current claim 1.”
Applicants arguments are not deemed persuasive.  It is maintained that Trop has met the limitations of claim 1 of the present invention, including the moisture content of greater than 1 and less than 3 wt% due to Trop specially teaching the aqueous and lipid solutions are present in a 1:1 to 3:7 ratio (see column 3 lines 4-5 of Trop).  Therefore, it is maintained that Trop teaches that the moisture content is greater than 1 and less than 3 wt%.
Applicants argued: “Further, the addition of cold water or cold milk to the powder mixture of Trop would form an emulsion. However, the instantly claimed non-powder composition "is not an emulsion" (Emphasis added) as recited in the current claim 1. In at least column 1, lines 48 - 60, Trop describes that the addition of the water or milk creates an emulsion. In contrast, the claimed non- powder compositions are not emulsions and do not include an aqueous phase. Claim 1 recites that the non-powder compositions include less than 3 wt% moisture. Paragraph [0041] of the present application describes that moisture present "will principally come from the moisture present in other ingredients of the composition." In other words, the claimed non-powder compositions are bake stable without being in the form of an emulsion and without the addition of sufficient water or moisture to form an emulsion as required in the composition of Trop.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Trop’s combination of the claimed sweetener, lipid and caseinate.  Trop specifically explains that the “aqueous solution” contains sugar or corn syrup and sodium caseinate that is mixed with a lipid composition that contains a vegetable oil.  It is to be noted, Trop does not state that the terms “aqueous” or “emulsion” contains “water” but rather the “aqueous or emulsion” contains cold water OR cold milk.  Therefore, it is maintained that the composition of Trop comprises: vegetable lipid whipping agent, whole milk powder sodium caseinate and sugar (see column 2 lines 29-33 of Trop).
Applicants argued: “Finally, Applicant submits that the viscosity limitations in claims 19 and 20 are not addressed in the Office Action. Likewise, the viscosity would not, and could not, be inherent or obvious in the compositions of Trop. Trop teaches a powdered composition that has been spray dried to remove the moisture. Given that viscosity is a property of a fluid, not powders or solids, the powdered compositions of Trop could not have a viscosity in the range recited in claims 19 or 20.”
Applicants arguments are not deemed persuasive.  Trop discloses the creamed filling composition a mixture of powders and liquids in order to produce a creamy filling composition.  Therefore, it would be inherent that the creamy filling composition would encompass the claimed viscosity due to the creamy filling composition of Trop overlaps the claimed non-powder composition of the present invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771